USCA11 Case: 21-10460      Date Filed: 12/01/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10460
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JUSTIN W. FIELDS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
           D.C. Docket No. 1:15-cr-00083-JRH-BKE
                   ____________________
USCA11 Case: 21-10460        Date Filed: 12/01/2021     Page: 2 of 2




2                      Opinion of the Court                21-10535


Before ROSENBAUM, GRANT and LAGOA.
PER CURIAM:
       Michael Loebl, counsel for Justin Fields in this direct appeal
of the revocation of supervised release and subsequent sentence,
has moved to withdraw from further representation of the appel-
lant and filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967). Our independent review of the entire record reveals that
counsel’s assessment of the relative merit of the appeal is correct.
Because independent examination of the entire record reveals no
arguable issues of merit, counsel’s motion to withdraw is
GRANTED, and Fields’s revocation and sentence are AFFIRMED.